Citation Nr: 1430312	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  08-11 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for a lumbar spine disability


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to October 1976, with additional service in the Army National Guard, including inactive duty training from January 26, 2001, to January 28, 2001.
This matter comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board previously issued a decision on this matter in September 2012, which the Veteran appealed.  In November 2013, the United States Court of Appeals for Veterans Claims remanded the matter back to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After having carefully considered the matter, the Board believes the Veteran's claim must be remanded for further procedural development.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The November 2013 Joint Motion for Remand (JMR) focused on the Board's failure to adequately address a statement by the January 2007 VA examiner, upon which the Board relied heavily in its decision.  In her opinion, the examiner stated that the Veteran had "shown to have the same sort of symptoms prior to [the 2001] lifting injury and following the injury."  The injury reference was a "lifting injury" while on inactive duty training.  The JMR concluded that the Board failed to adequately address which symptoms were similar prior to and after the 2001 lifting injury, specifically in light of the findings of the Veteran's September 2004 VA examination which found: severe pain, stiffness, weakness, increased pain with motion, objective evidence of pain demonstrated with increased muscle spasms and costovertebral tenderness present in the lumbosacral area after range of motion and gait testing, fixed postural deformity present to the lumbosacral spine with flattening and evidence of favorable ankylosis, unstable and unable to perform heel-and-toe gait testing, as well as increased pain and decreased strength with repetitive motion.

The JMR instructed the Board to "reconsider this evidence and determine whether the symptoms found during the 2004 VA examination are similar to [the Veteran's] symptoms prior to the 2001 lifting incident."  

Given the complexity of the medical records in this matter, the Board finds that it is necessary to remand the issue for the opinion of a qualified VA medical examiner.  The examiner should address the January 2007 VA examiner's statement referenced above, and in order to ensure that the Board has all potential necessary evidence to move forward in adjudicating this claim as soon as possible, the examiner should provide a separate opinion as to the etiology of the Veteran's current back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file to a VA examiner of appropriate knowledge and expertise.  It is up to the discretion of the examiner if a new examination is necessary, or if an addendum opinion is sufficient.

The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with any opinion and/or examination, and the examination report/addendum opinion should reflect that such a review was conducted. 

After providing such a discussion, the examiner should also: 

a) Describe with detail the nature of the Veteran's back condition.

b) Provide an opinion as to whether the Veteran has any back condition that clearly and unmistakably (obviously, undebatably or manifestly) existed prior to his active duty service beginning in 1973. Please provide a complete explanation for the opinion.

 c) If the Veteran's back condition did clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether the disability clearly and unmistakably (obviously, undebatably or manifestly) WAS NOT aggravated (i.e., permanently worsened) during active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.

d)  If the Veteran's back condition did not clearly and unmistakably exist prior to his active duty service, provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that his back condition originated during, or is etiologically related to, his active duty service.  Please provide a complete explanation for the opinion.

e)  With respect to the period of inactive duty for training in January 2001, during which the Veteran injured his back, provide an opinion as to whether a back injury pre-existed this period of service and, if so, is it at least as likely as not (i.e., a probability of 50 percent or greater) that the pre-existing injury permanently increased in disability.  If so, was such increase beyond the natural progress of the pre-existing injury.  Please provide a complete explanation for the opinion.

f)  If a back injury did not pre-exist this period of inactive duty for training, is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran is disabled as a result of the injury incurred in the line of duty during such training.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to the January 2007 VA examiner's statement that the Veteran "continues to have the same patterns of pain and symptoms including radiculopathy that were present prior to the exacerbation during military service in 2001."  On VA examination in September 2004, the following symptoms were noted: severe pain, stiffness, weakness, increased pain with motion, objective evidence of pain demonstrated with increased muscle spasms and costovertebral tenderness present in the lumbosacral area after range of motion and gait testing, fixed postural deformity present to the lumbosacral spine with flattening and evidence of favorable ankylosis, unstable and unable to perform heel-and-toe gait testing, as well as increased pain and decreased strength with repetitive motion.  Are these symptoms similar to those prior to the 2001 lifting incident or, if an injury pre-existed the 2001 period of inactive duty for training, are the symptoms shown in 2004 indicative of a permanent worsening of the injury--as a result of the 2001 injury--that is beyond the natural progress of the pre-existing injury.

 The VA examiner must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  

2.  After the requested opinions are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



